ON REHEARING
PER CURIAM
In her application for rehearing appellant complains that we did not address in our original opinion her argument that LSA-R.S. 9:2794 is a special law within the definition of Art. 3, § 12(A)(3) of the Constitution of 1974 and that the statute violates the equal protection clause of the state and United States Constitutions because it creates a special class of defendants. Although Everett v. Goldman, 359 So.2d 1256 (La.1978) was concerned with specific portions of the statute the court’s disposition of the equal protection challenge in that case adequately disposes of appellant’s arguments in this case. In Sapir v. Hardy, 349 So.2d 47 (La.App. 4th Cir. 1977) writ refused La., 349 So.2d 867, this court held that legislation is not local or special when the act applies to a class founded upon reasonable and proper classification. The application for rehearing is denied.